EXHIBIT 23.2 SCHWARTZ LEVITSKY FELDMAN LLP CHARTERED ACCOUNTANTS LICENSED PUBLIC ACCOUNTANTS TORONTO*MONTREAL CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-8 of our report dated July 25, 2014 relating to the consolidated financial statements of Portage Biotech Inc. appearing in the Company’s Annual Report on Form 20-F for the year ended March 31, 2014. /s/SCHWARTZ LEVITSKY FELDMAN LLP Toronto, Ontario, CanadaChartered Accountants March 17, 2015Licensed Public Accountants 2, SUITE 1500, BOX 2434, TORONTO, ON M4P 1E4 TEL: 416.785.5353,FAX: 416.785.5663
